IN THE SUPREME COURT OF IOWA
                                  No. 15–1459

                        Filed November 18, 2016


SHANNON BREEDEN and LAURA HOCHMUTH,

      Appellants,

vs.

IOWA DEPARTMENT OF CORRECTIONS,

      Appellee.


      On review from the Iowa Court of Appeals.

      Appeal from the Iowa District Court for Polk County, Arthur E.

Gamble, Judge.



      The Iowa Department of Corrections seeks further review of the

decision of the court of appeals accelerating the accrual rate for earned-

time credit after a mandatory minimum term is removed at resentencing.

DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT COURT

ORDER REVERSED AND CASE REMANDED.


      Gordon E. Allen, Johnston, for appellants.



      Thomas J. Miller, Attorney General, and William A. Hill, Assistant

Attorney General, for appellee.
                                           2

WATERMAN, Justice.

       This appeal and two others decided today 1 present the question of

how to calculate earned-time (good behavior) credit after an incarcerated

juvenile felon serving a prison sentence with a mandatory minimum term

is resentenced without the mandatory minimum.                     According to the

counsel for the State, the answer to this question affects the release

dates of up to 150 inmates. Sentences subject to a mandatory minimum

under Iowa Code section 902.12 (2015) accrue earned-time credit at a

slower rate under section 903A.2(1).               The offenders and the Iowa

Department of Corrections (IDOC) disagree on how to interpret the

operative statutory language after State v. Lyle, which held that

mandatory minimum sentences automatically imposed on defendants for

crimes    committed       as   juveniles       constituted   cruel    and     unusual

punishment under the Iowa Constitution. 854 N.W.2d 378, 400 (Iowa

2014). Numerous offenders were resentenced after Lyle to new prison

terms without mandatory minimums. 2 We must decide whether these

resentencings trigger the faster accrual rate for earned-time credits.

       The district court ruled that earned-time continued to accrue at

the slower rate for Shannon Breeden and Laura Hochmuth based on
their convictions for forcible felonies listed in Iowa Code section 902.12.

The legislature provided that such crimes were subject to automatic

mandatory minimum terms, and under Iowa Code section 903A.2(1)(b),

inmates serving sentences for such crimes accrue earned-time credit at

       1See   James v. State, No. 15–1827, 2016 WL ___ (Iowa Nov. 18, 2016)
(per curiam); State v. Coleman, No. 16–0540, 2016 WL ___ (Iowa Nov. 18, 2016)
(per curiam).
       2Lyle permits the resentencing court to impose a mandatory minimum sentence
after an individualized hearing. 854 N.W.2d at 403–04. If a mandatory minimum
sentence is imposed at resentencing, then earned-time credit accrues at the slower rate.
                                           3

the slower rate.       The court of appeals reversed based on the plain

language of section 903A.2(1), which provides earned-time credit accrues

at the faster rate for sentences lacking a mandatory minimum term. For

the reasons explained below, we hold that upon resentencing without the

mandatory minimum, the IDOC must apply the faster rate for earned-

time credit. Accordingly, we affirm the decision of the court of appeals,

reverse the district court’s ruling, and remand this case for entry of an

order directing the IDOC to recalculate the offenders’ release dates,

applying the faster rate.

       I. Background Facts and Proceedings.

       The parties stipulated to the following facts.                  Breeden and

Hochmuth were incarcerated under the custody of the IDOC. 3 Breeden

was convicted of attempted murder and sentenced to an indeterminate

term of twenty-five years. 4        She was age sixteen at the time of her

offense.    She began serving her prison sentence on March 3, 2003.

Hochmuth was convicted of second-degree kidnapping, first-degree

robbery, and second-degree robbery and sentenced to an indeterminate

term of fifty years.       She was age sixteen when she committed her

offenses.         Hochmuth      began     serving    her    prison     sentence      on
September 23, 1997.




       3Breeden   and Hochmuth are now on work release. However, the question
presented in this appeal is not moot because they are still under the supervision of the
IDOC. We also reach the merits because “the underlying question is one of public
importance that is likely to reoccur.” Dykstra v. Iowa Dist. Ct., 783 N.W.2d 473, 477
n.2 (Iowa 2010).
      4The facts of that offense are set forth in State v. Breeden, No. 14–1789, 2015
WL 8389964, at *1 (Iowa Ct. App. 2015).
                                            4

       Both Breeden and Hochmuth were convicted of felonies listed in

Iowa Code section 902.12. 5               Both offenders were subject to the

mandatory minimum requirement to serve at least seven-tenths of their

sentences before becoming eligible for parole or work release. The IDOC

calculated earned time for Breeden and Hochmuth under section 903A.2,

which states in part,

       For purposes of calculating the amount of time by which an
       inmate’s sentence may be reduced, inmates shall be grouped
       into the following two sentencing categories:
               a. Category “A” sentences are those sentences which
       are not subject to a maximum accumulation of earned time
       of fifteen percent of the total sentence of confinement under
       section 902.12. . . . . An inmate of an institution under the

       5Iowa   Code section 902.12(1) (2015) reads,
               A person serving a sentence for conviction of the following
       felonies, including a person serving a sentence for conviction of the
       following felonies prior to July 1, 2003, shall be denied parole or work
       release unless the person has served at least seven-tenths of the
       maximum term of the persons sentence:
                1. Murder in the second degree in violation of section 707.3.
                2. Attempted murder in violation of section 707.11.
                3. Sexual abuse in the second degree in violation of section
       709.3.
                4. Kidnapping in the second degree in violation of section 710.3.
              5. Robbery in the first or second degree in violation of section
       711.2 or 711.3.
              6. Vehicular homicide in violation of section 707.6A, subsection
       1 or 2, if the person was also convicted under section 321.261,
       subsection 4, based on the same facts or event that resulted in the
       conviction under section 707.6A, subsection 1 or 2.
This Code section was amended in 2003, 2003 Iowa Acts ch. 156, § 11 (codified at Iowa
Code § 902.12 (Supp. 2003)), to require that offenders serve seven-tenths of their
sentence. The previous version of the statute mandated, “Except as otherwise provided
in section 903A.2 a person serving a sentence for conviction of the following forcible
felonies shall serve one hundred percent of the maximum term of the person’s sentence”
and could not be released on parole or work release. Iowa Code § 902.12 (2001). The
2003 amendment struck the reference, “Except as otherwise provided in section
903A.2,” yet left section 903A.2 intact, without reforming the category “A” or “B”
designations.
                                        5
        control of the department of corrections who is serving a
        category “A” sentence is eligible for a reduction of sentence
        equal to one and two-tenths day for each day the inmate
        demonstrates good conduct and satisfactorily participates in
        any program or placement status identified by the director to
        earn the reduction. . . .
              ....
               b. Category “B” sentences are those sentences which
        are subject to a maximum accumulation of earned time of
        fifteen percent of the total sentence of confinement under
        section 902.12. An inmate of an institution under the
        control of the department of corrections who is serving a
        category “B” sentence is eligible for a reduction of sentence
        equal to fifteen eighty-fifths of a day for each day of good
        conduct by the inmate.

Because Breeden and Hochmuth had committed offenses listed in

section 902.12, the IDOC classified their sentences as category “B” and

calculated their earned time at a rate of fifteen eighty-fifths per day for

each day of good conduct.        This classification resulted in a tentative

discharge date of November 23, 2023, for Breeden and July 26, 2040, for

Hochmuth.

        On July 18, 2014, we decided Lyle, which required resentencing of

all offenders serving prison sentences with automatically imposed

mandatory minimum terms for crimes committed as juveniles. 854
N.W.2d at 400.       The district court vacated the original sentences and

resentenced Breeden and Hochmuth. Each was resentenced to the same

indeterminate term of years, but without a mandatory minimum and

with immediate eligibility for parole.      Their sentencing orders did not

address how to calculate or recalculate their earned-time credits. The

IDOC continued to classify Breeden’s and Hochmuth’s sentences as

category “B,” such that their tentative discharge dates remained the

same.

        On   November     12,   2014,   Breeden   and   Hochmuth    filed   a

consolidated petition for declaratory relief with the IDOC, arguing it
                                      6

erroneously and illegally calculated their earned time in violation of Lyle,

the Iowa Constitution, and Iowa Code sections 903A.2 and 902.12.

Specifically, the petitioners claimed because they were no longer subject

to the mandatory minimum under 902.12, the accrual of earned time for

each of their sentences should have been calculated under category “A”

at the faster rate of 1.2 days for each day of good conduct, rather than

category “B” at the slower rate of fifteen eighty-fifths. On December 3,

John Baldwin, then director of the IDOC, denied their petition,

concluding that “the method of sentence calculation used by the IDOC is

mandated by law and that the IDOC has followed such requirements.”

He stated,

      While both offenders have had the minimum sentence
      provision eliminated, both offenders were still sentenced to
      an offense identified under Section 902.12. As an offender
      convicted of a Section 902.12 sentence, their earned time
      accumulation is calculated as a category “B” sentence—
      which accumulates earned time credit at a rate of 15/85
      days of credit for every day served.

Baldwin further noted that under Iowa Code section 903A.5(1), the IDOC

could only apply earned-time credit that was “authorized,” and “there

[was] no statutory authorization for the IDOC to apply a different rate”
than fifteen eighty-fifths per day for a category “B” sentence.

      On December 30, Breeden and Hochmuth filed a petition for

judicial review under Iowa Code section 17A.19 in the Iowa District Court

for   Polk   County,    challenging       the   IDOC’s   interpretation   and

administration of the earned-time provisions in section 903A.2.           The

district court held a hearing on the petition on March 10, 2015.

      On May 11, the district court affirmed the IDOC’s declaratory order

and dismissed the petition for judicial review. First, the district court

rejected the constitutional challenge, noting that Lyle “specifically
                                     7

declined to address the calculation of earned time under section

903A.2(1).” See Lyle, 854 N.W.2d at 404 n.10 (“The holding in this case

does not address the mandatory sentence of incarceration imposed

under statutory sentencing schema or any other issues relating to the

sentencing schema.”     (Emphasis added.)).    Second, responding to the

petitioners’ statutory argument, the district court noted that in 2003, the

legislature amended Iowa Code section 902.12 to impose a seventy

percent, rather than a 100 percent, mandatory minimum, but in so

doing, left intact section 903A.2, including the category “B” fifteen eighty-

fifths limitation. Thus, the district court concluded,

             From the language used and retained by the
      legislature in Section 903A.2(1), the Court can reasonably
      interpret the statute to conclude that the legislature
      intended that individuals serving sentences for forcible
      felony crimes under section 902.12 remain subject to a
      maximum accumulation of earned time of 15 percent even
      though the mandatory minimum sentence for parole
      eligibility was reduced to 70 percent[.]         Therefore, the
      individuals convicted of a crime[] listed in section 902.12 are
      serving category “B” sentences and are eligible for a
      reduction of sentence equal to 15/85 of a day for each day of
      good time regardless of whether the court imposes a 70
      percent mandatory minimum before eligibility for parole.

The district court emphasized the “purpose of section 903A.2(1) is to
incarcerate individuals convicted of the most violent forcible felonies

listed in Section 902.12 longer than individuals convicted of other crimes

including forcible felonies not listed in Section 902.12.”      The district

court ruled that because the petitioners were sentenced for forcible

felony crimes listed in section 902.12, the sentences should still be

considered as category “B.”

      Finally, the district court addressed the petitioners’ argument that

the category “B” classification violated article I, section 17 of the Iowa

Constitution.   It found the slower earned-time rate did not offend the
                                           8

Iowa Constitution because juveniles convicted without a mandatory

minimum could be paroled at any time regardless of their tentative

discharge dates.        Release on parole occurs after an individualized

consideration of factors consistent with those required in Lyle. 6 Thus,

the district court stated this fulfilled the “individualized consideration”

requirement under the Iowa Constitution for youthful offenders.

       On June 11, petitioners filed a motion for rehearing. The district

court overruled this motion on August 3, reiterating, “The determining

factor in calculating the rate of accumulation of earned time is whether

the court sentenced the offender for a crime listed in Section 902.12.”

Breeden and Hochmuth appealed, and we transferred the appeal to the

court of appeals.

       On June 29, 2016, the court of appeals reversed the decision of the

district court. The court of appeals focused on the text of the statute,

which provided that “Category ‘B’ sentences are those sentences which

are subject to a maximum accumulation of earned time of fifteen percent

of the total sentence of confinement under section 902.12.” Iowa Code

§ 903A.2(1)(b) (emphasis added).            Relying on the statute’s text and

Lowery v. State, 822 N.W.2d 739, 741–42 (Iowa 2012), the court of

appeals concluded that it was the sentence imposed, not the type of

crime the offender committed, that controlled the earned-time credit

calculation. Because Breeden and Hochmuth were no longer subject to a


       6See  Iowa Code 906.4(1) (2015) (“The board shall release on parole or work
release any person whom it has the power to so release, when in its opinion there is
reasonable probability that the person can be released without detriment to the
community or to the person.”); id. § 906.5(3) (“[T]he board shall consider all pertinent
information regarding the person, including the circumstances of the person’s offense,
any presentence report which is available, the previous social history and criminal
record of the person, the person’s conduct, work, and attitude in prison, and the
reports of physical and mental examinations that have been made.”).
                                         9

mandatory minimum, the court of appeals determined the sentences

should have been classified as category “A” with an accumulation rate of

1.2 days credit per each day served. The court of appeals did not reach

any constitutional claim. We granted the IDOC’s application for further

review.

      II. Standard of Review.

      “We review a district court’s interpretation of statutes for correction

of errors at law . . . .” State v. Iowa Dist. Ct., 616 N.W.2d 575, 578 (Iowa

2000); see also Lowery, 822 N.W.2d at 741 (“[W]e also review statutory

interpretation for errors at law.”).

      III. Analysis.

      This appeal turns on the interplay between two sections of the

Iowa Code, one of which was partially stricken on state constitutional

grounds.   Section 903A.2(1) governs earned-time credit and, expressly

referring to section 902.12, provides two different accrual rates based on

whether the sentence includes a mandatory minimum term.              Section

902.12 automatically imposes mandatory minimum terms for certain

felonies, but that automatic feature was held unconstitutional as to

juveniles in Lyle. The legislature’s intent is clear from the plain language

it chose in these statutes—offenders serving prison time for the forcible

felonies listed in section 902.12 are subject to a mandatory minimum

term and accrue earned-time credit at the slower rate.             We must

determine the accrual rate after the mandatory minimum sentence is

stricken as unconstitutional.          We apply the severability doctrine to

resolve the question.

      A. The Severability Doctrine.            “When parts of a statute or

ordinance are constitutionally valid, but other discrete and identifiable

parts are infirm, we may sever the offending portion from the enactment
                                    10

and leave the remainder intact.” Am. Dog Owners Ass’n, Inc. v. City of

Des Moines, 469 N.W.2d 416, 418 (Iowa 1991) (per curiam). We must do

our best “to save as much of the statute as possible, eliminating only

that which is necessary to make it constitutionally sound.”       Clark v.

Miller, 503 N.W.2d 422, 425 (Iowa 1993) (quoting Harryman v. Hayles,

257 N.W.2d 631, 635 (Iowa 1977), overruled on other grounds by Miller v.

Boone Cty. Hosp., 394 N.W.2d 776, 781 (Iowa 1986)).

             Severance of unconstitutional provisions from
      constitutional portions of a statute is appropriate if it does
      not substantially impair legislative purpose, the enactment
      remains capable of fulfilling the apparent legislative intent,
      and the remaining portion of the enactment can be given
      effect without the invalid provision.

Id.

      Severability protects an act from total nullification if discrete

portions are unconstitutional.    Jacob Scott, Codified Canons and the

Common Law of Interpretation, 98 Geo. L.J. 341, 384 (2010) [hereinafter

Scott].   We “leave the valid parts in force on the assumption that the

legislature would have intended those provisions to stand alone.”       Id.

This promotes the separation of powers and stable legislative policies by

permitting as much of a statute to survive as possible. Id. at 386. To

that end, the Iowa legislature has codified a general severability

provision, instructing,

             If any provision of an Act or statute or the application
      thereof to any person or circumstance is held invalid, the
      invalidity does not affect other provisions or applications of
      the Act or statute which can be given effect without the
      invalid provision or application, and to this end the
      provisions of the Act or statute are severable.
                                           11

Iowa Code § 4.12.7

       We have adhered to this rule of constitutional restraint for over

100 years. See, e.g., State v. Louisell, 865 N.W.2d 590, 600 (Iowa 2015)

(striking mandatory minimum for juvenile offenders while preserving

remainder of sentencing statute in section 902.1); Bonilla v. State, 791
N.W.2d 697, 701–02 (Iowa 2010); Clark, 503 N.W.2d at 425; Am. Dog

Owners, 469 N.W.2d at 418; State v. Blyth, 226 N.W.2d 250, 261–62

(Iowa 1975); Frost v. State, 172 N.W.2d 575, 586 (Iowa 1969); Smith v.

Thompson, 219 Iowa 888, 896–97, 258 N.W. 190, 195 (1934), overruled

in part on other grounds by Carlton v. Grimes, 237 Iowa 912, 939, 23
N.W.2d 883, 897 (Iowa 1946); State v. Santee, 111 Iowa 1, 8–9, 82 N.W.
445, 447–48 (1900). 8

       We thoroughly reviewed the severability doctrine in State v.

Monroe, 236 N.W.2d 24, 35–36 (Iowa 1975) (en banc).                       We held the

sentencing statute for delivery of a controlled substance unconstitutional


       7Scott   notes, “Legislatures are wildly enthusiastic about severability: it is
codified in thirty-five jurisdictions; none have rejected it.” Scott, 98 Geo. L.J. at 385.
For a more thorough treatment of the favorability of the rule of severability in other
jurisdictions, see his article. Id. at 385–87.
       8Federal  courts apply equivalent severability principles. “Generally speaking,
when confronting a constitutional flaw in a statute, we try to limit the solution to the
problem, severing any problematic portions while leaving the remainder intact.” PHH
Corp. v. Consumer Fin. Prot. Bureau, ___ F.3d ___, ___, 2016 WL 5898801, at *27 (D.C.
Cir. Oct. 11, 2016) (quoting Free Enter. Fund v. Pub. Co. Accounting Oversight Bd., 561
U.S. 477, 508, 130 S. Ct. 3138, 3161, 177 L. Ed. 2d 706, 733 (2010)). “The ‘normal
rule’ is ‘that partial, rather than facial, invalidation is the required course.’ ” Id.
(quoting Free Enter. Fund, 561 U.S. at 508, 130 S. Ct. at 3161, 177 L. Ed. 2d at 733).
       That is true so long as we conclude that (i) Congress would have
       preferred the law with the offending provision severed over no law at all;
       and (ii) the law with the offending provision severed would remain “fully
       operative as a law.”
Id. (quoting Free Enter. Fund, 561 U.S. at 509, 130 S. Ct. at 3161, 177 L. Ed. 2d at
733).
                                     12

under the Due Process Clause because it improperly shifted the burden

to defendant to prove he delivered only as an accommodation for

another.   Id. at 32–33, 34.    We noted the “difficult and delicate” task

remained of determining whether the portion could be severed or the

statute must “fall in its entirety.” Id. at 35. We declared, “[T]he cardinal

principle of statutory construction is to save and not to destroy.”        Id.

(quoting Blyth, 226 N.W.2d at 261). We elaborated,

              “Whether the valid and the invalid parts of a statute
      are independent and separable, or interdependent, is a
      question of construction and of legislative intent, as
      indicated by the words employed and the considerations
      underlying the enactment of the statute, and the question is
      not one of legislative power.             A statute may be
      unconstitutional in part and yet be sustained with the
      offending part omitted, if the paramount intent or chief
      purpose will not be destroyed thereby, or the legislative
      purpose not substantially affected or impaired, if the statute
      is still capable of fulfilling the apparent legislative intent, or
      if the remaining portions are sufficient to accomplish the
      legislative purpose deducible from the entire act, construed
      in the light of contemporary events.
            If when the invalid part is stricken, that which remains
      is complete in itself and capable of being executed in
      accordance with the apparent legislative intent, or purpose,
      wholly independent of that which was rejected, it must be
      sustained to that extent . . . .”
             The converse of the above proposition acts as a limit
      on our power to partially invalidate a statute and leave the
      constitutionally inoffensive portions in force. If it appears
      the legislature probably would not have enacted the statute
      at all if the invalid part had been eliminated, then the whole
      must fall.

Id. at 35–36 (quoting Blyth, 226 N.W.2d at 262).             Applying those

principles, we deduced a legislative intent to “treat accommodation

deliverers less harshly than nonaccomodators.”         Id. at 36.    Because

excising only the offensive burden-shifting phrase of the statute would

leave “a viable statute expressive of legislative intent,” we eliminated only

that portion and upheld the remainder. Id.
                                            13

        We applied the severability doctrine to a sentencing statute in

Bonilla, when we severed an unconstitutional mandatory life term to

allow parole, but upheld the remaining provisions of the enactment. 791
N.W.2d at 701–02.          We now turn to whether that approach will work

here.

        B. Application of the Severability Doctrine.                  We first address

the intent of the legislature in enacting Iowa Code sections 902.12 and

903A.2. The State notes the legislature intended to punish more harshly

the offenses listed in Iowa Code section 902.12 in two ways: (1) by

imposing a mandatory minimum, and (2) by providing for a slower

accrual rate for earned-time credit.                The district court accurately

acknowledged that “[t]he purpose of section 903A.2(1) is to incarcerate

individuals convicted of the most violent forcible felonies listed in Section

902.12 longer than individuals convicted of other crimes including the

forcible felonies not listed in Section 902.12.” 9                  To effectuate this

purpose, the district court applied the severability doctrine to excise the

unconstitutional mandatory minimum, while still giving effect to the

remainder of the statutes, including the slower accrual rate for earned

time for felonies listed in section 902.12.
        We struck down section 902.12’s mandatory minimum provision

for juvenile offenders in Lyle and now must determine whether the slower


        9The  legislature clearly intended to punish more harshly offenders convicted of
certain forcible felonies listed in section 902.12. See State v. Ceasar, 585 N.W.2d 192,
196,198 (Iowa 1998), overruled on other grounds by State v. Bruegger, 773 N.W.2d 862,
871 (Iowa 2009) (concluding that the offenses listed in section 902.12 were treated
differently because they had “a broader social impact and, therefore, [were] deserving of
a greater punishment”); see also State v. Cronkhite, 613 N.W.2d 664, 669 (Iowa 2000)
(evaluating section 902.12 and stating that “[i]t is entirely reasonable for the legislature
to conclude the crime of murder in the second degree has a broad social impact
warranting strict punitive measures”).
                                   14

accrual rate in section 903A.2 survives. We conclude that it does not,

because the legislature expressly tied the slower accrual rate to

sentences with mandatory minimums, rather than to the crimes listed in

section 902.12. The court of appeals aptly observed,

      Section 903A(1)(b) does not say category “B” sentences are
      those sentences being served for crimes listed in section
      902.12. Rather, section 903A.2(1)(b) categorizes a sentence
      as a “B” sentence when the sentence is ‘subject to a
      maximum accumulation of earned time of fifteen percent of
      confinement under section 902.12.’       The focus of the
      language in section 903A.2(1)(b) is not on the offense
      committed but the sentence being served.

We agree.   We must give effect to the legislature’s choice of the word

“sentence,” rather than “crime” or “conviction” in section 903A.2(1)(b).

Accordingly, an offender is only subject to the slower rate of accrual

when he or she has received a “sentence” with a mandatory minimum.

      We reached that conclusion in Lowery, when we interpreted

section 903A.2(1) to determine the earned-time accrual rate after the

governor commuted a sentence by removing the mandatory minimum.
822 N.W.2d at 741–42. John Lowery was convicted of first-degree armed

robbery at age eighteen and sentenced to twenty-five years in prison. Id.

at 740. Lowery’s conviction of a crime listed in section 902.12 required

him to serve a minimum of seventy percent of his sentence before being

eligible for parole.   Id.   In 2011, the Governor commuted Lowery’s

sentence, removing the mandatory minimum and stating that the IDOC

must “take all necessary steps to effectuate herewith, including the

scheduling of a parole review, without delay.”     Id.   When the IDOC

continued to calculate his earned time at the slower rate after the

commutation, Lowery filed an application for postconviction relief, noting

that if his earned time had been calculated at the accelerated rate, he

would be entitled to immediate release. Id. at 741. The district court
                                     15

denied the application, finding that the commutation had “changed only

the parole eligibility date and did not change the sentence itself

(including the rate of accumulation of earned time) or the discharge

date.” Id. We reversed, interpreting the language of section 903A and

stating,

            Lowery was originally sentenced to a twenty-five-year
      term with a seventy percent mandatory minimum. . . .
      Because his sentence had a mandatory minimum, he
      accumulated earned time at a slower rate than if his
      sentence had been for a term of years with no mandatory
      minimum, and he could accumulate no more than fifteen
      percent of his total sentence. . . . In contrast, if Lowery had
      been sentenced to a term of twenty-five years with no
      mandatory minimum, he would have been entitled to accrue
      earned time at a faster rate.

Id. at 741–42 (citation omitted). We noted that “it is generally well-settled

that when an inmate’s sentence is commuted, the new sentence replaces

the former sentence.” Id. at 741. But because the Governor made clear

in the language of the commutation that Lowery should not be eligible for

release immediately, we determined Lowery was entitled to have earned

time accrue at the accelerated rate only after the date of the

commutation order. Id. at 743. “This result,” we concluded,

      gives effect to the governor’s intention expressed in his
      commutation order . . . , but also gives effect—from the date
      of the commutation order forward—to the plain language of
      the statute which provides that inmates serving sentences
      with no mandatory minimums shall accumulate earned time
      at an accelerated rate.

Id.

      The   State   argues    Lowery      is   distinguishable   as   involving

interpretation of a commutation order. We agree that our interpretation

of the commutation order explains why we allowed the slower rate of

earned-time accrual before the date of the commutation.               But our

holding—that the faster accrual rate applies upon the removal of the
                                         16

mandatory minimum—was based on our interpretation of section

903A.2(1).        We reaffirm that interpretation today: removal of the

mandatory minimum triggers the faster 1.2-day accrual for earned-time

credit. Moreover, the State concedes that the resentencing replaces the

original sentence.        We hold that upon resentencing without the

mandatory minimum, the IDOC must recalculate earned-time credits

using the faster category “A” 1.2-day accrual rate for the inmate’s entire

period of incarceration.

       We recognize that one effect of our interpretation undermines the

legislative intent to punish crimes listed in section 902.12 more harshly.

Inmates whose mandatory minimum sentences have been removed after

Lyle will now accumulate good time faster, and thereby obtain earlier

release.   Indeed, an inmate receiving a twenty-five-year sentence that

accumulates all possible earned time may discharge the sentence in as

little as 11.36 years under the accelerated rate. Thus, Breeden, whose

tentative discharge date previously was November 23, 2023, will now be

entitled to immediate release. Hochmuth’s tentative discharge date will

also be greatly accelerated.        Nevertheless, we cannot save the slower

accumulation rate because it is contingent upon the mandatory

minimum. In Iowa District Court, we recognized that sections 902.12 and

903A.2 operated together. 616 N.W.2d at 579 (“The practical effect of

these two statutes is to require that a defendant convicted of a forcible

felony listed in section 902.12 must serve at least 85% of his

sentence.”). 10    The “factual predicate for application of the statutes—

conviction of the forcible felony”—triggers the mandatory minimum of

       10Iowa   District Court was decided under a former version of Iowa Code section
902.12 requiring an inmate to serve one hundred percent of his or her sentence before
being eligible for parole. See 616 N.W.2d at 579.
                                        17

section 902.12, which in turn triggers the slower earned time

accumulation rate.      See id.     Removal of the mandatory minimum

eliminates the prerequisite for the slower earned-time accrual rate.

      Our interpretation is supported by the legislative history, which

confirms the slower accrual rate works hand in glove with the mandatory

minimum.     The “legislative purpose of earned-time credits . . . is to

encourage   prisoners    to    follow   prison   rules   and   participate   in

rehabilitative programs.”     Kolzow v. State, 813 N.W.2d 731, 738 (Iowa

2012). Under section 903A.2, an inmate serving a category “B” sentence

can only earn a maximum of fifteen percent of earned time to reduce his

sentence.   The legislative history of section 903A.2 reveals the slower

accumulation rate was enacted out of concern that if all inmates received

the same rate, inmates subject to the fifteen-percent cap would earn all

their eligible good time very quickly and lose the incentive to behave for

the remainder of their sentences.       The study bill proposing the slower

accumulation rate states,

      Recent amendments to the code requiring offenders to serve
      85% of their sentence has created conflicts within the
      existing statutes relating to good time. . . . [I]nmates serving
      an 85% sentence accumulate “good time” at the same rate as
      before, even though it does not shorten their sentence. This
      means that good time is no longer an incentive for good
      behavior because an inmate can earn all good time needed in
      a very short time.

H. Study B. 73, 77th G.A., Reg. Sess., rationale for change (Iowa 1997);

cf. Star Equip., Ltd. v. State, 843 N.W.2d 446, 454 (Iowa 2014) (“[W]e give

weight to explanations attached to bills as indications of legislative

intent.” (quoting Root v. Toney, 841 N.W.2d 83, 88 (Iowa 2013))).            As

enacted, inmates subject to the mandatory minimum received a slower

accrual rate—fifteen eighty-fifths per day—to ensure that earned time

remained an incentive for good behavior throughout the inmate’s
                                          18

sentence. 11 1997 Iowa Acts ch. 131, § 2 (codified at Iowa Code § 903A.2

(Supp. 1997)).

       When a district court removes the mandatory minimum under

section 902.12, offenders are immediately subject to parole and work

release. Thus, there is no need to decelerate the accumulation rate to

allow good time to remain an incentive. The mandatory minimum and

slower accumulation rate are inextricably linked. We therefore conclude

that we cannot save the slower accrual rate without a mandatory

minimum.       When deciding whether to sever, we must ask ourselves

whether the legislature would have enacted the statute at all if the

invalid part had been eliminated. See Monroe, 236 N.W.2d at 36. The

legislature likely would not have enacted the slower rate without a

mandatory minimum.

       IV. Disposition.

       For these reasons, we affirm the decision of the court of appeals,

reverse the ruling of the district court, and remand the case for entry of

an order directing the IDOC to apply the faster earned-time rate in

section 903A.2(1)(a) to the sentences of Breeden and Hochmuth.

       DECISION OF COURT OF APPEALS AFFIRMED; DISTRICT

COURT ORDER REVERSED AND CASE REMANDED.

       11The  math behind the fifteen eighty-fifths rate supports this interpretation.
According to the Legislative Services Agency, an inmate serving a twenty-five-year
sentence who is subject to the fifteen percent cap on good time credit can only
accumulate a maximum of 3.75 years (or 1368.75 days) earned time. Joe McEniry,
Legal Background Briefing on Seventy Percent Sentences, Legislative Services Agency
(December 2010), www.legis.iowa.gov/docs/publications/BF/13760. Under the 1.2
rate, the inmate would accumulate all possible earned time in a little over three years
(3.125 years). Afterward, the inmate would have no behavioral motivation for the
remainder of his sentence. In contrast, under the fifteen eighty-fifths rate, the inmate
does not accumulate the maximum amount of good time until approximately 21.25
years. Id. Thus, the inmate remains motivated throughout the sentence to earn good-
time credit.